DETAILED ACTION
This office action is in response to the communication dated 15 January 2021 concerning application 16/128,276 filed on 11 September 2018.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 44-65 are pending; claims 52-58 remain withdrawn; claims 1-43 were previously cancelled; and claims 44-51 and 59-65 are currently under consideration for patentability.  

Response to Arguments
Applicant’s arguments, filed 15 January 2021, with respect to the rejection of independent claim 44, have been fully considered but are not persuasive, as further explained below. 
Applicant’s arguments, filed 15 January 2021, with respect to the rejections of claims 59-65, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Polefko et al. (US 2013/0060301 A1).  Due to the new grounds of rejection presented in this Office Action and the claims remaining in their previously submitted form, this Office Action has been made NON-FINAL.
Regarding independent claim 44, Applicant argues that Woods fails to disclose automatically identifying a signal parameter value.  In support of this, Applicant argues that Woods requires the use of a joystick to steer the current, effectively requiring a user to manually identify signal delivery parameters (pp. 9-10 of the Arguments).  The Examiner respectfully disagrees.  The Examiner does not dispute that Woods describes wherein a clinician uses a joystick or other directional input device to select an area to be stimulated ([0017]).  However, the Examiner respectfully submits that there is a difference between selecting an area to be stimulated and selecting signal delivery parameters, such as amplitude, duration, pulse width, and the like.  The Examiner respectfully submits that the clinician may determine where to stimulate, but the programmer aids in determining how to stimulate.  The Examiner respectfully directs Applicant to Woods’ discussion that programming pulse generators can be divided into two main categories - programming stimulation pulse variables and programming electrode configurations ([0011]).  Woods continues that programming stimulation pulse variables includes “pulse amplitude, pulse duration, pulse repetition rate, burst rate, and the like,” and further, “[t]he clinician’s electrode selection results in a simulating “group” containing at least one anode and at least one cathode that can be used to pass not having the clinician manually select stimulation parameters ([0011]: “For an electrode array having eight electrode contacts, this can result in an unreasonable large number of possible combinations, or stimulation groups, to chose [sic] from.”; [0012]: “Moreover, within each stimulation group, there are a large number of pulse stimulation parameters that may be selected…Disadvantageously, it is difficult to test many stimulation variables with hundreds or even thousands of possible electrode and stimulus parameter combinations…Because an all-combination test is lengthy and tedious, some clinicians may not bother to test many different electrode combinations, including many that may be considered far more optimal than what is ultimately programmed for the patient.  It is thus evident that there is a need in the art for a more manageable programming technique for testing and handling a large number of possible electrode and pulse parameter combinations”).  After describing one method of simplifying the programming process, that described in the incorporated reference of U.S. Patent No. 5,370,672, Woods describes that “Advantageously, the process described in the '672 patent effectively eliminates the manual selection of electrode combinations, and reduces the selection process to a reasonable testing of electrode/parameter combinations based on an extensive pre-organized set of rules for programming optimization and patient input” ([0014], emphasis added).  Therefore, the Examiner respectfully maintains that Woods discloses automatically defining a signal delivery parameter value. 
Regarding independent claim 44, Applicant argues that Woods fails to disclose wherein the signal delivery parameter value has a predetermined correlation with the 
Regarding independent claim 59, Applicant argues that Alataris does not disclose or suggest receiving an input corresponding to a requested change in axial length of a computer-based image of a vertebrae (pp. 10-11 of the Arguments).  The Examiner respectfully submits that the Polefko reference more directly reads on this claim limitation, as indicated in the updated text below. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 44, 46, 47, and 50 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Woods et al. (US 2011/0060386 A1). 
Regarding claim 44, Woods describes a patient treatment system comprising a non-transitory computer-readable medium having instructions ([0005]) that when executed,   
receive an input corresponding to a location of a signal delivery device implanted in a patient, the signal delivery device including a plurality of contacts ([0076], the programmer must know the location of the electrodes; [0078]) 
establish a positional relationship between the location of the signal delivery device and an anatomical feature of the patient ([0011], factors to consider when programming electrodes includes the location of each electrode relative to the spinal cord; [0076], the electrode array position data may be determined by various imaging techniques and then entered into the programming system)
identify one or more contacts of the plurality of contacts for delivering therapy to the patient, wherein the identified one or more contacts are located at a target vertebral level of the patient ([0011], [0076])
automatically identify a signal delivery parameter value for a pulsed electrical signal that is to be delivered to the patient via the signal delivery device, 
Regarding claim 46, Woods further describes establishing a positional relationship between the anatomical feature of the patient and one or more of the plurality of contacts ([0011], [0076]).
Regarding claim 47, Woods further describes wherein the plurality of contacts is operable to deliver the pulsed electrical signal to the patient ([0054], [0057]). 
Regarding claim 50, Woods further describes receiving a second input corresponding to an updated location of the signal delivery device ([0074], [0078]), and in response to the second input, automatically updating the signal delivery parameter value ([0021], [0074], [0087]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods in view of Alataris et al. (US 2010/0274316 A1).  
Regarding claim 45, Woods discloses the system of claim 44, but Woods does not explicitly disclose wherein the predetermined correlation is further based at least in part on patient database information correlating signal delivery parameters and .  

Claims 48 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods in view of Butson et al. (US 2011/0066407 A1).  
Regarding claim 48, Woods discloses the system of claim 44, but Woods does not explicitly disclose wherein the identified one or more contacts have impedance values within a pre-established range.  Butson also describes patient treatment systems, including the advantages of incorporating impedance data associated with signal delivery devices when selecting stimulation parameters ([0156]).  As Butson is also directed towards patient treatment systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use impedance values within a pre-established range, similar to what is described by Butson, when using the system described by Woods, as doing so advantageously allows the resulting system to ensure that the signal delivery devices 
Regarding claim 49, Butson further describes preventing one or more of the plurality of contacts from being used to deliver therapy to the patient, wherein the prevented one or more contacts have impedance values outside the pre-established range ([0156]).  

Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods in view of Polefko et al. (US 2013/0060301 A1). 
Regarding claim 51, Woods discloses the system of claim 44, but Woods does not explicitly disclose wherein the instructions, when executed, receive a second input provided by a user and corresponding to a requested change in axial length of a computer-based image of the anatomical feature of the patient.  However, Polefko also describes patient treatment systems including signal delivery devices configured to deliver electrical signals to the spinal cord region of a patient ([0030]).  Polefko further describes receiving an input provided by a user and corresponding to a requested change in axial length of a computer-based image of the anatomical feature of the patient ([0089]; figure 13).  As Polefko is also directed towards patient treatment systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the capability to change the axial length of the computer-based image of the anatomical feature of the patient, as described by Polefko, when using the system described by .  

Claims 59-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods in view of Polefko, further in view of Alataris.  
Regarding claim 59, Woods describes a patient treatment system comprising a non-transitory computer-readable medium having instructions ([0005]) that when executed,   
receive a first input indicating a location of a signal delivery device implanted in a patient, ([0076], the programmer must know the location of the electrodes; [0078]), relative to at least one of the patient’s vertebrae ([0011], [0076])
establish a positional relationship between the implanted signal delivery device and the at least one vertebrae ([0011], factors to consider when programming electrodes includes the location of each electrode relative to the spinal cord; [0076], the electrode array position data may be determined by various imaging techniques and then entered into the programming system)
based at least in part on the positional relationship, automatically identify a signal delivery parameter for a pulsed electrical signal to be delivered to the patient via the signal delivery device ([0008], individual electrode contacts within implanted arrays are selected to best treat the patient’s pain; [0026], only those electrodes which prove most effective for a desired purpose are selected to receive a pulsed current)

receive a second input provided by a user and corresponding to a requested change in axial length of a computer-based image of the at least one vertebrae
access a database of patient information correlating signal delivery parameters and the positional relationship for other patients
automatically identify a signal delivery parameter based on the information contained in the database
Regarding claim 59, Polefko also describes patient treatment systems including signal delivery devices configured to deliver electrical signals to the spinal cord region of a patient ([0030]).  Polefko further describes instructions which
receive a second input provided by a user and corresponding to a requested change in axial length of a computer-based image of the at least one vertebrae
Regarding claim 59, Alataris also describes patient treatment systems, including instructions which 
access a database of patient information correlating signal delivery parameters and the positional relationship for other patients ([0101])
automatically identify a signal delivery parameter based on the information contained in the database ([0102] - [0104])
As Polefko is also directed towards patient treatment systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the capability to change the axial 
Regarding claim 60, Woods further describes wherein the signal delivery parameter includes an identity of a contact to which the pulsed electrical signal is to be delivered, the contact being carried by the signal delivery device ([0008], [0026]).
Regarding claim 61, Woods further describes accessing a correlation between the positional relationship and a vertebral level ([0008]), and wherein automatically identifying a signal delivery parameter includes selecting a contact carried by the signal delivery device and positioned proximate to the vertebral lead ([0026], [0076]).
Regarding claim 62, Alataris further describes wherein the selected contact is a contact closest to the vertebral level ([0102]). 
Regarding claim 63, Woods further describes wherein receiving the first input includes receiving an input provided by a user moving a computer-based image of the lead relative to a computer-based image of the at least one vertebra ([0076], [0078], figures 14 and 15).

Regarding claim 65, Alataris further describes wherein the signal delivery parameter is a first signal delivery parameter and the instructions, when executed, automatically identify a second signal delivery parameter that includes at least one of a signal frequency, amplitude, or pulse width ([0031]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,076,665. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a patient treatment system comprising receiving .

Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,076,665 in view of Polefko.
Regarding claim 51, although the ‘665 patent does not explicitly recite using a change in axial length, Polefko describes a patient treatment system which incorporates these features, as discussed above.  As Polefko is also directed towards patient treatment systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the features described by Polefko into the claims recited in the ‘665 patent, as doing so advantageously allows the resulting systems to be properly placed, configured, and used to treat a wider array of patient ailments.  

Claims 59-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,076,665 in view of Alataris and Polefko.
Regarding claims 59-65, although the ‘665 patent does not explicitly recite using a change in axial length, Polefko describes a patient treatment system which incorporates these features, as discussed above.  As Polefko is also directed towards patient treatment systems and is in a similar field of endeavor, it would have been .  

Claims 44-48, 50, 51, 59-61, and 63-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,604,059. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a patient treatment system comprising receiving inputs corresponding to the location of a signal delivery device, establishing a positional relationship between the location of the signal delivery device and an anatomical feature of the patient, identifying contacts for delivering therapy, and automatically identifying a signal delivery parameter value for a signal to be delivered to a patient.

Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,604,059 in view of Butson.  
Regarding claim 49, although the ‘059 patent does not explicitly disclose preventing contacts outside of an impedance range from being used for treatment, Butson describes such a feature, as discussed above.  As Butson is also directed towards patient treatment systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the features described by Butson into the claims recited in the ‘059 .  

Claim 62 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,604,059 in view of Alataris.  
Regarding claim 62, although the ‘059 patent does not explicitly disclose choosing the closest contact for delivering therapy to a vertebral area, Alataris describes this feature, as discussed above.  As Alataris is also directed towards patient treatment systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the features described by Alataris into the claims recited in the ‘059 patent, as doing so advantageously allows the resulting systems to be properly placed, configured, and used to treat a wider array of patient ailments.  

Claims 44-47, 50, 51, and 59-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,002,460.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a patient treatment system comprising receiving inputs corresponding to the location of a signal delivery device, establishing a positional relationship between the location of the signal delivery device and an anatomical feature of the patient, identifying contacts for delivering therapy, and automatically identifying a signal delivery parameter value for a signal to be delivered to a patient.

Claims 48 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,002,460 in view of Butson.  
Regarding claim 49, although the ‘460 patent does not explicitly disclose using impedances of the contacts and preventing contacts outside of an impedance range from being used for treatment, Butson describes such a feature, as discussed above.  As Butson is also directed towards patient treatment systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the features described by Butson into the claims recited in the ‘460 patent, as doing so advantageously ensures that only the proper contacts are used for delivering patient therapy in an optimized manner.  

Claims 44-47, 50, 51, and 59-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,676,331.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a patient treatment system comprising receiving inputs corresponding to the location of a signal delivery device, establishing a positional relationship between the location of the signal delivery device and an anatomical feature of the patient, identifying contacts for delivering therapy, and automatically identifying a signal delivery parameter value for a signal to be delivered to a patient.

Claims 48 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,676,331 in view of Butson.  
Regarding claim 49, although the ‘331 patent does not explicitly disclose using impedances of the contacts and preventing contacts outside of an impedance range from being used for treatment, Butson describes such a feature, as discussed above.  As Butson is also directed towards patient treatment systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the features described by Butson into the claims recited in the ‘331 patent, as doing so advantageously ensures that only the proper contacts are used for delivering patient therapy in an optimized manner.  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, 

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Due to the new grounds of rejection presented in this Office Action and the claims remaining in their previously submitted form, this Office Action has been made NON-FINAL.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792